               Case 1:17-cr-00283-LAP Document 427
                                               428 Filed 02/08/21 Page 1 of 1



                                                 Law Offices of
                                          Donald J. Yannella
                                            A Professional Corporation
                                       Email: nynjcrimlawyer@gmail.com
                                              Tel: (212) 226-2883
                                              Fax: (646) 430-8379

          70 Grand Avenue, Suite 100                                         233 Broadway, Suite 2370
          River Edge, NJ 07661                                                   New York, NY 10279
                                                                                    (Preferred mailing address)



                                                                              February 8, 2021

          Hon. Loretta A. Preska
          United States District Judge
          Daniel P. Moynihan United States Courthouse
          500 Pearl Street
          New York, NY 10007

                 Re:     US v Drayton
                         17 Cr. 283 (LAP)

          Dear Judge Preska:

                 I am counsel for Richard Drayton, and we received notice to appear for a hearing,
          pursuant to United States v. Curcio, 680 F.2d 881 (2d Cir. 1982), on February 16, 2021 at
          11:00 a.m.

                 Mr. Drayton asked me to seek permission for him to appear remotely at that
          hearing, via telephone or video, because of the hardship associated with being
          quarantined at the Metropolitan Detention Center if he appears in person. He also
          informs me that, at that hearing, he intends to request the appointment of Curcio counsel.

Mr. Drayton's request to appear
remotely is GRANTED. Counsel shall be                    Sincerely,
appointed to represent Mr. Drayton in
connection with the Curcio hearing.                      /s/

SO ORDERED.                                              Donald J. Yannella, Esq.

Dated:   February 8, 2021
         New York, New York


________________________________
LORETTA A. PRESKA, U.S.D.J.
